                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Criminal Case No. 19-cr-083-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     FUDONG WU,

       Defendant.


            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


       Before the Court is Defendant Fudong Wu’s Motion for Compassionate Release

(“Motion”). (ECF No. 150.) For the following reasons, the Court denies the Motion.

                                       I. BACKGROUND

       On December 18, 2019, Wu pleaded guilty to one count of unlawfully and

knowingly using and maintaining a place for the purpose of manufacturing and

distributing marijuana, and aiding and abetting the same, in violation of 21 U.S.C.

§ 856(a)(1) and 18 U.S.C. § 2. (ECF No. 94.) On September 8, 2020, the Court

sentenced Wu to 15 months’ imprisonment, of which he has served approximately

seven months. (ECF No. 142.) He is currently incarcerated at Great Plains

Correctional Institution, a private correctional facility located in Hinton, Oklahoma. (ECF

No. 150 at 2.)

       Wu filed his Motion on March 10, 2020, seeking immediate release from custody.

(ECF No. 150.) He asserts that he is at high risk of serious COVID-19 infection due to
his medical conditions of type II diabetes, hyperglycemia, and “borderline obes[ity].” (Id.

at 3.) The Government filed a response in opposition to the Motion on March 29, 2021.

(ECF No. 155.) Wu filed a reply on April 4, 2021. (ECF No. 156.)

                                          II. ANALYSIS

       Wu invokes the Court’s authority to grant what is commonly referred to as

“compassionate release.” The statutory basis for compassionate release is as follows:

              The court may not modify a term of imprisonment once it has
              been imposed except that—

                 (1) in any case—

                     (A) the court, upon motion of the Director of the
                     Bureau of Prisons [(“BOP”)], or upon motion of the
                     defendant after the defendant has fully exhausted all
                     administrative rights to appeal a failure of the [BOP] to
                     bring a motion on the defendant’s behalf or the lapse
                     of 30 days from the receipt of such a request by the
                     warden of the defendant’s facility, whichever is earlier,
                     may reduce the term of imprisonment (and may
                     impose a term of probation or supervised release with
                     or without conditions that does not exceed the
                     unserved portion of the original term of
                     imprisonment), after considering the factors set forth
                     in section 3553(a) to the extent that they are
                     applicable, if it finds that—

                        (i) extraordinary and compelling reasons warrant
                        such a reduction;

                        ***

                     and that such a reduction is consistent with applicable
                     policy statements issued by the Sentencing
                     Commission . . . .

18 U.S.C. § 3582(c).

       The Government concedes that Wu has exhausted his administrative remedies

and that Wu’s diabetes diagnosis constitutes extraordinary and compelling


                                             2
circumstances. (ECF No. 155 at 5–6.) The Court acknowledges the Tenth Circuit’s

recent decision in United States v. Carr, — F. App’x —, 2021 WL 1400705 (10th Cir.

2021), emphasizing the substantial discretion of a district court in determining the

existence of extraordinary and compelling circumstances. Id. at *4–5. Given the

Government’s concession, and the Centers for Disease Control guidance stating that

diabetes poses increased risk of severe COVID-19 infection, the Court in its discretion

will assume for the purpose of this Order that extraordinary and compelling

circumstances exist. See People with Certain Medical Conditions, Centers for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited May 11, 2021) (listing

medical conditions that carry increased risk of severe illness from COVID-19).

Accordingly, the Court proceeds to the question of whether the sentencing factors set

forth in 18 U.S.C. § 3553(a) favor Wu’s release.

       Wu argues that the § 3553(a) factors favor his release because he has no

criminal history apart from his present non-violent offense and has served

approximately half of his sentence. (ECF No. 150 at 12–15.) He further contends that

his incarceration is not serving a rehabilitative purpose because he is unable to access

prison resources and programming due to the COVID-19 distancing protocols. (Id. at

12–13.) Moreover, Wu appears to argue that compassionate release would not result in

leniency for him because he is subject to an immigration detainer which would likely

place him immediately in custody of Immigration and Customs Enforcement (“ICE”). 1



1
  Wu fails to address how placement in an immigration detention center would carry a lower risk
of COVID-19 exposure than his present facility; it is therefore unclear how his immediate
release would remedy his purported high risk of infection. See Essien v. Barr, 457 F. Supp. 3d

                                               3
(Id. at 14.)

       Although Wu’s offense was non-violent, he nonetheless cultivated large

quantities of marijuana in a residential area. (ECF No. 138.) Moreover, Wu’s sentence

already reflected a very substantial downward variance from the applicable sentencing

guidelines range for his offense. (ECF No. 143 at 1–2.) He has now served only

approximately half of that guideline range sentence.

       For these reasons, the Court finds that a sentence of time served (seven months)

would not be consistent with “the nature and circumstances of the offense,”

§ 3553(a)(1); “the need for the sentence imposed * * * to reflect the seriousness of the

offense [and] * * * afford adequate deterrence to criminal conduct,” § 3553(a)(2)(A)–(B);

and “the kinds of sentence and the sentencing range established for [Wu’s crimes],”

§ 3553(a)(4). The Motion is therefore denied.

                                           III. CONCLUSION

       For the reasons set forth above, Wu’s Motion (ECF No. 150) is DENIED.


       Dated this 13th day of May, 2021.

                                                             BY THE COURT:



                                                             ______________________
                                                             William J. Martínez
                                                             United States District Judge




1008 (D. Colo. 2020) (granting petition for writ of habeas corpus due to risk of contracting
COVID-19 in ICE custody).

                                                4
